Citation Nr: 0528688	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  02-08 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Jackson, Mississippi.


FINDINGS OF FACT

Currently diagnosed hepatitis C was not present in service or 
diagnosed for more than 20 years thereafter (1997), nor has 
it been etiologically linked to an in-service event - to 
include right knee surgery with a reported blood transfusion, 
tattooing, ear-piercing, or vaccination guns and needles.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to enactment of the VCAA.  The Court acknowledged in 
Pelegrini that where, as here, the section 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board points out that VCAA notice was provided 
to the appellant both before and after the adjudication of 
his claim.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied, because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In February 2001 and October 2002 letters implementing VA's 
duties to notify and to assist, the RO informed the veteran 
of the steps that had been undertaken with respect to 
evidentiary development of his claim, and what the veteran's 
own responsibilities were in accord with the duty to assist.  
These letters also provided full notice as to the VCAA's 
provisions.  In addition, the veteran was advised, by a 
September 2001 rating decision, a detailed May 2002 Statement 
of the Case (SOC),  and November 2004 and August 2005 
Supplemental SOCs, of the pertinent law and what the evidence 
must show in order to substantiate the claim.  All such 
notices provided by VA must be read in the context of prior, 
relatively contemporaneous communications from the agency of 
original jurisdiction.  Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Private and 
VA medical records are on file and a VA examination was 
recently conducted in June 2004.  A review of that 
examination reflects that it is complete and that the 
requested opinion was offered and there is no indication that 
another VA examination is warranted.  As for obtaining 
another medical opinion, the veteran himself has provided 
several private medical opinions for the record, and 
therefore it is not necessary to further supplement the 
record with any additional medical opinion.  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In this regard, the September 
2005 written brief from the veteran's representative 
indicates that there is no additional evidence or argument to 
submit.

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claim and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO yet again for further VCAA development would 
result only in additional delay, with no benefit to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The service medical records indicate that in August 1971, the 
veteran fell while in basic training and injured his right 
knee.  In August 1972, surgery was performed on the veteran's 
right knee due to a torn medial meniscus and a right medial 
meniscectomy was performed.  There was no indication in the 
operative report that the knee surgery required a blood 
transfusion.  Final diagnoses of a tear of the right medial 
meniscus and chondromalacia, patellae, right, were made.  The 
service medical records were entirely negative for any 
indication of liver dysfunction.  The May 1974 separation 
examination did not document any clinical abnormalities, 
except a notation of scar due to right knee surgery.  There 
were no other notations regarding identifying marks, scars or 
tattoos.  All laboratory findings were negative.  The veteran 
himself noted that he had not experienced any stomach, liver 
or intestinal trouble.  

In a December 1974 rating action, service connection was 
granted for status post meniscectomy of the right knee.

A November 1974 VA examination report includes a notation 
that the veteran had a tattoo on the dorsum of the left 
forearm. 

Private medical records dated from May 1998 into 1999 
document that the veteran had chronic active Hepatitis C 
which was being treated with Intron and Ribavirin.  A July 
1999 entry noted that the veteran's liver function tests were 
great and that he was being weaned off Intron.  The entry 
also noted that his Hepatitis C virus was not detectable.  A 
note dated in October 1999 indicated that the veteran was 
totally off Intron and that his liver functions tests were 
totally normal.  However, a November 1999 record indicated 
that the virus had re-flared off medications.

The veteran filed a service connection claim for hepatitis C 
in July 2000.  Therein, he stated that he had knee surgery 
while in service and believed that he got hepatitis C from 
the pneumatic injection guns for shots.  

In a September 2000 medical statement, the veteran's treating 
doctor, Dr. C., explained that the initial positive test 
results for hepatitis C were reported in May 1997.  

A VA examination of the liver was conducted in November 2000.  
The veteran reported that hepatitis C was diagnosed in 1997 
after a two-year history of tiredness.  He stated that knee 
surgery had been performed during service in 1972 and that 
blood contamination at that time may have caused his 
currently diagnosed hepatitis.  There was no reported history 
of blood transfusion in the past and the veteran denied 
intravenous drug use, occupational blood exposure, or high-
risk sexual activities.  A diagnosis of chronic active 
hepatitis C, clinically followed up with treatment protocol 
and interferon.

In an addendum provided in December 2000, the VA examiner 
noted that a blood test performed in November 2000 was 
positive for hepatitis C antibodies.  It was commented that 
following a review of the claims file and examination 
results, the origin of the hepatitis C could not be 
determined and was essentially unknown.  The examiner added 
that a hepatitis C infection resulting from the 1972 knee 
operation was very unlikely.  

Private medical records dated in 2000 reflect that the 
veteran was seen by Dr. R. for possible enrollment in a 
clinical trial for hepatitis C.  

The record contains a July 2001 certification from the VA 
medical center in New Orleans, Louisiana, indicating that a 
search had been made at that facility for any medical records 
of the veteran and none were found.

In August 2002, the veteran submitted a statement from his 
private physician, Dr. R., who noted that the veteran had a 
blood transfusion during his right knee surgery of 1972.  
Furthermore, Dr. R. opined that because the veteran did not 
have a history of I.V. drug use, it was most likely that he 
acquired hepatitis C during his blood transfusion.

The veteran presented testimony at a hearing held at the RO 
in September 2002.  He testified that the physician who 
performed his knee surgery while in service told him that he 
had a blood transfusion.  He stated that he was not aware of 
having any other blood transfusion.  The veteran also 
testified that during active duty service he received a 
tattoo on his arm and had his ear pierced.  The veteran 
stated that he had not received any further tattoos or 
piercing.  The veteran denied I.V. drug use and high-risk 
sexual behavior.  The veteran also testified that he received 
multiple shots while in service and speculated that he could 
have contracted hepatitis from contaminated needles.

In October 2002, the veteran submitted a second statement 
from Dr. R. who noted that upon review of the veteran's 
records to include his risk factors for hepatitis C, the 
physician felt it was at least as likely as not that the 
veteran acquired hepatitis C from a tattoo he received during 
service.

The record contains a signed statement from the veteran's 
mother and sister, received in October 2002, attesting that 
the veteran did not have a tattoo before leaving service, but 
got a butterfly tattoo on his arm in approximately 1972.

A VA examination was conducted in June 2004 and the veteran's 
claims folder was reviewed.  The veteran gave a history of a 
diagnosis of hepatitis C in 1997.  The veteran denied having 
significant risk factors except for a history of a small 
tattoo, ear piercing, and taking an occasional vaccination 
with a jet gun, which probably could have been contaminated.  
He also reported that he had knee surgery in service; but 
denied that he had a blood transfusion at that time.  A 
diagnosis of hepatitis C with increased fatigability, other 
wise stable, was made.  The examiner made a note of the 
veteran's reported risk factors as: tattooing, ear piercing, 
vaccination shots and knee surgery while in service.  The 
examiner opined that it was theoretically possible to get 
blood born virus in the aforementioned manner, but that it 
was speculative to conclude that this caused the veteran's 
hepatitis C.

In January 2005, Dr. R. presented a third medical opinion.  
The doctor stated that the veteran had been under his care 
for hepatitis C since September 2000.  Dr. R. stated that as 
concerns the veteran's risk factors, he could not exclude 
whether the veteran acquired hepatitis C through past 
vaccinations while in the military.

III.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

IV.  Analysis

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, it is clear that the currently claimed 
disorder, hepatitis C, has been diagnosed.  The earliest test 
results indicative of this condition were made in May 1997.

The veteran maintains that his currently diagnosed hepatitis 
C is etiologically linked to service either by virtue of: (1) 
a blood transfusion which he reports was undertaken in 
conjunction with right knee surgery in 1972; (2) ear-piercing 
or tattooing which he claims took place during service; or 
(3) shots or "pneumatic injections" given during service 
which may have been given with contaminated needles or blood.  

With respect to the blood transfusion which the veteran 
claims he underwent during service in conjunction with right 
knee surgery; the Board is unable to find any credible 
evidence which establishes or even suggests that the right 
knee surgery required a blood transfusion.  The service 
medical records do indicate that right knee surgery was done 
in August 1972; however, the operative report, which is of 
record, mentions nothing of a blood transfusion.  The veteran 
has testified in 2002 that the doctor who conducted that knee 
surgery in service told him that he had a blood transfusion.  
With respect to the veteran's testimony as to what his VA 
doctor told him, the veteran's testimony, filtered as it is 
through a layman's sensibilities, of what a doctor 
purportedly said, is simply too attenuated and inherently 
unreliable to constitute "medical" evidence.  Kirwin v. 
Brown, 8 Vet. App. 148 (1995); Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  Moreover, shortly after that testimony, 
the veteran reported at the time of a 2004 VA examination 
that he had knee surgery in service; but denied that he had a 
blood transfusion at that time.  In sum, the Board concludes 
that there is no indication that the veteran underwent a 
blood transfusion in service in conjunction with his right 
knee surgery or otherwise and therefore this theory of 
entitlement to hepatitis C lacks merit as it is based on an 
inaccurate fact pattern.  

The veteran has also loosely contended that tattooing or ear-
piercing done in service, or exposure to shots or "pneumatic 
injections" given during service, which may have been given 
with contaminated needles or blood, are the cause of his 
currently diagnosed hepatitis C.  Again there is no competent 
evidence of record which supports any of the veteran's highly 
speculative theories.  Moreover, despite certification from 
the veteran's mother and sister that the veteran got a tattoo 
during service, it is not entirely clear when the veteran was 
tattooed or had his ear-pierced.  Although his relatives 
claim tattooing was done during service, the May 1974 
separation examination report made no note of any tattoos, 
although these are to be specifically noted on the separation 
report.  There is no indication of any tattoo until November 
1974, when a tattoo on the arm was noted in a post-service VA 
examination report.  Similarly unclear from the record is 
whether the veteran ever received any post-service tattoo or 
piercing.  Such information was equally unclear at the time 
Dr. R. provided a medical statement in October 2002, 
purporting to link currently diagnosed hepatitis to a tattoo 
that the veteran reportedly received in service.  
Accordingly, the Board finds no probative value in that 
opinion, as the contemperaneous evidence of record does not 
support the factual basis for it.

The record contains three medical opinions of Dr. R., all 
purporting to link the veteran's currently diagnosed 
hepatitis to his various theories of entitlement: right knee 
surgery with reported blood transfusion; piercing and 
tattooing in service, and possible shots given during 
service.  It is clear that Dr. R.'s conclusions are based on 
a description of the veteran's medical history as solely 
provided by the veteran; inasmuch as there is no clinical 
evidence of record which documents any symptoms or liver 
dysfunction associated with hepatitis in service or for more 
than 20 years thereafter or which documents any a blood 
transfusion; piercing and tattooing, or shots given during 
service with contaminated needles in service.  Such a bare 
transcription of lay history does not become competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Moreover, the history as provided by the veteran 
which has served as the basis for Dr. R.'s medical opinions 
are unsupported by the clinical evidence, and at least as 
regards the reported blood transfusion, his opinion is based 
on an inaccurate factual premise; collectively, his opinions 
therefore constitute neither competent nor probative medical 
evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1995); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Board further observes that Dr. R.'s January 2005 
statement regarding the relationship between currently 
diagnosed hepatitis C and vaccinations while in the military 
only spoke of the possibility of such a relationship.  
Medical evidence which merely indicates that the particular 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative in nature to establish the 
presence of said disorder or the relationship thereto.  
Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Medical probabilities and 
possibilities and unsupported medical opinions carry 
negligible probative weight.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  

On the other hand, the record contains two VA medical 
opinions (2000 and 2004) which were based on a complete 
review of the claims folder and objective evidence as well as 
a review of the history given by the veteran and his clinical 
examination results.  These opinions together indicate that 
it would be merely speculative to link hepatitis C to any 
incident of service, and that it is unlikely related to the 
right knee surgery in service.  

In essence, the evidentiary record contains no competent 
evidence etiologically linking current diagnosed hepatitis C 
to service or any incident therein.  The primary evidence in 
support of the veteran's claim comes from his own 
contentions.  However, it is now well established that 
although he is competent to report on his symptoms, as a lay 
person without medical training the veteran is not competent 
to relate those symptoms to a particular diagnosis or 
specific etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  For these reasons, the claim for service 
connection for hepatitis C must be denied because the 
preponderance of the evidence is unfavorable, so the benefit-
of-the-doubt doctrine does not apply.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to service connection for hepatitis C is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


